Exhibit 10.4

 

Confidentiality and Proprietary Rights Agreement

 

THIS CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT (the "Agreement") is made
as of the 1st day of December, 2016.

 

BETWEEN:

 

_________________, an officer and director of the Company (as defined below),

 

(hereinafter referred to as the "Recipient"),

 

- and -

 

COORDINATES COLLECTION, INC.., a corporation incorporated under the laws of
Delaware,

 

(hereinafter referred to as the "Company", and collectively with the Recipient,
the "Parties" and each a "Party")

 

WHEREAS:

 

A.The relationship between the Company and Recipient is one of mutual trust and
reliance and the Recipient has agreed to enter into this Agreement;

 

B.The Company has disclosed or will disclose to Recipient extremely valuable
Confidential Information, the public disclosure of which would be highly
detrimental to the best interests of the Company;

 

C.Recipient acknowledges that the preservation of the confidentiality of the
Confidential Information of the Company is essential for the protection of the
business of the Company;

 

D.Recipient and the Company have agreed that the Company will own all
Intellectual Property Rights in Intellectual Property developed by Recipient for
the Company; and

 

E.Recipient and the Company have agreed to enter into this Agreement, among
other things, to confirm the Company's ownership of Intellectual Property
developed by Recipient for the Company and to maintain the confidentiality of
the Confidential Information of the Company;

 

NOW THEREFORE, THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged) the Parties agree as
follows:

 

1.Definitions

 

"Confidential Information" means information, whether or not created by the
Recipient, that relates to the business or affairs of the Company, its
employees, customers or suppliers and is confidential or proprietary to, about
or created by the Company, its employees, customers or suppliers and includes,
without limitation, the following types of information and other information of
a similar nature (whether or not reduced to writing or designated or marked as
confidential):

 

   

 

 

(a)work product resulting from or related to work or projects performed or to be
performed by the Company for its clients or customers, including but not limited
to, the interim and final lines of inquiry, hypotheses, research and conclusions
related thereto and the methods, processes, procedures, analysis, techniques and
audits used in connection therewith;

 

(b)computer software of any type or form and in any stage of actual or
anticipated development, including but not limited to, programs, routines,
procedures, algorithms, branding and marketing concepts, prototypes, product
specifications and formulas, diagrams, presentations, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, and the
like), source code, programming and system designs;

 

(c)information relating to Developments prior to any public disclosure thereof,
including but not limited to, the nature of the Developments, data and test
results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);

 

(d)information about internal personnel of the Company and financial
information, vendor names and other vendor information, purchasing and internal
cost information, internal service and operational manuals, strategic business
plans and the manner and method of conducting the business of the Company;

 

(e)marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
and future plans and potential strategies of the Company that have been or are
being discussed; and

 

(f)contracts and their contents, customer services, data provided by customers
and the type, quantity and specifications of products and services purchased,
leased, licensed or received by customers of the Company;

 

but Confidential Information does not include:

 

(g)information publicly known or received by the Recipient from a third party
unrelated to the Company without a breach of this obligation of confidentiality,
in each case without breach of this Agreement or similar agreements to which the
Recipient is a party; and

 

(h)information that was in the Recipient's possession prior to the disclosure of
such information by the Company;

 

"Developments" means all discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) and legally
recognized proprietary rights (including, but not limited to, patents,
copyrights, trademarks, topographies, know-how and trade secrets), and all
records and copies of records relating to the foregoing, that:

 

   

 

 

(a)result or derive from the Recipient's involvement with the Company or from
the Recipient's knowledge or use of Confidential Information or Intellectual
Property of the Company;

 

(b)result from or derive from the use or application of the resources of the
Company; or

 

(c)relate to the business operations of or actual or demonstrably anticipated
research and development by the Company.

 

"Intellectual Property" means:

 

(d)patents, inventions, applications for patents and reissues, divisions,
continuations, renewals, extensions and continuations-in-part of patents or
patent applications;

 

(e)proprietary and non-public business information, including inventions,
developments, trade secrets, know-how, methods, processes, designs, technology,
technical data, schematics, formulae and client lists, and documentation
relating to any of the foregoing;

 

(f)works of authorship, copyrights, copyright registrations and applications for
copyright registration;

 

(g)designs, design registrations and design registration applications;

 

(h)trade names, business names, corporate names, domain names, website names and
world wide web addresses, common law trade-marks, trade-mark registrations,
trade mark applications, trade dress and logos, and the goodwill associated with
any of the foregoing;

 

(i)computer software and programs (both source code and object code form), all
proprietary rights in the computer software and programs and all documentation
and other materials related to the computer software and programs; and

 

(j)any other intellectual property and industrial property and moral rights,
title and interest therein, anywhere in the world and whether registered or
unregistered or protected or protectable under intellectual property laws

 

"Personal Information" means:

 

(k)personal information collected in the course of commercial activities; and

 

(l)information about yourself that you may provide to the Company during your
period of involvement with the Company in order to facilitate the management and
administration of the Company-Recipient relationship, including, as example only
and without limitation, home address, qualifications and experience, your bank
account information for compensation deposits, and information about you
provided by others such as your remuneration, email address, performance
reviews.

 

   

 

 

2.Confidential Information

 

(a)Protection of Confidential Information. All Confidential Information whether
it is created, developed or contributed to by the Recipient during his period of
involvement with the Company or by others employed or engaged by or associated
with the Company, is the exclusive and confidential property of the Company or
its customers, as the case may be, and will at all times be regarded, treated
and protected that way, as provided in this Agreement.

 

(b)Covenants Respecting Confidential Information. In light of the position held
by the Recipient and as a consequence of the acquisition of Confidential
Information, the Recipient will occupy a position of trust and confidence with
respect to the affairs and business of the Company and its customers. In view of
the foregoing, it is reasonable and necessary for the Recipient to make the
following covenants regarding the Recipient's conduct during and subsequent to
the Recipient's involvement with the Company:

 

(i)Non-Disclosure. At all times during and subsequent to the Recipient's
involvement with the Company, the Recipient will not disclose Confidential
Information to any person or entity (other than as reasonably necessary in
carrying out the Recipient's duties on behalf of the Company) without first
obtaining the Company's written consent, and the Recipient will take all
necessary precautions to prevent inadvertent disclosure of any Confidential
Information. This prohibition includes, but is not limited to, disclosing or
confirming the fact that any similarity exists between the Confidential
Information and any other information.

 

(ii)Using, Copying, etc. At all times during and subsequent to the Recipient's
involvement with the Company, the Recipient will not use, copy, transfer or
destroy any Confidential Information (other than as necessary in carrying out
the Recipient's duties on behalf of the Company) without first obtaining the
Company's written consent, and the Recipient will take all necessary precautions
to prevent inadvertent use, copying, transfer or destruction of any Confidential
Information. This prohibition includes, but is not limited to, licensing or
otherwise exploiting, directly or indirectly, any products or services which
embody or are derived from Confidential Information.

 

(iii)Return of Confidential Information. On or before the termination of the
Recipient's involvement with the Company for any reason, or of receipt by the
Recipient of the Company's written request, the Recipient will promptly deliver
to the Company all property of or belonging to or administered by the Company
including without limitation all Confidential Information that is embodied in
any physical or ephemeral form, whether in hard copy or on magnetic media, and
that is within the Recipient's possession or under the Recipient's control.

 

(iv)Ordered Disclosure. If Recipient is ordered to disclose any Confidential
Information, whether by law, regulation, governmental authority or by way of any
legal or regulatory proceeding or otherwise, Recipient shall provide the Company
with immediate written notice of such request or order prior to any disclosure
so that the Company may seek to prevent disclosure or, if that cannot be
achieved, the entry of a protective order or other appropriate protective device
or procedure in order to assure, to the extent practicable, compliance with the
provisions of this Agreement. In the case of any disclosure, the Recipient shall
disclose only that portion of the Confidential Information that Recipient is
ordered and legally obligated to disclose.

 

   

 

 

(c)Obligations Continue. The Recipient's obligations under this Section 2 are to
remain in effect in perpetuity and will exist and continue in full force and
effect until the information is no longer confidential through no breach of this
Agreement by the Recipient notwithstanding any breach or repudiation or any
alleged breach or repudiation of this Agreement by the Company.

 

3.Intellectual Property

 

(a)Ownership. All Intellectual Property of the Company and all Developments will
be the exclusive property of the Company from the moment of inception and the
Company will have sole discretion to deal with all Developments and all of its
Intellectual Property.

 

(b)Assignment. The Recipient shall, and does hereby agree to, assign, transfer
and convey to the Company all right, title and interest to all Intellectual
Property of the Company and all Developments, including all copyrights therein.

 

(c)Records. The Recipient will keep complete, accurate and reasonable notes,
reference materials, data and records of all Developments in the manner and form
requested by the Company of the Recipient or of its employees, agents or
contractors generally, and agrees to immediately disclose such Developments to
the Company. All these materials will be Confidential Information upon their
creation.

 

(d)Moral Rights. The Recipient hereby irrevocably waives all moral rights
arising under the any applicable legislation, or at common law, that the
Recipient may have now or in the future with respect to the Intellectual
Property of the Company and any Developments, including, without limitation, any
rights the Recipient may have to have the Recipient's name associated with the
Developments or to have the Recipient's name not associated with the
Developments, any rights the Recipient may have to prevent the alteration,
translation or destruction of the Developments, and any rights the Recipient may
have to control the use of the Developments in association with any product,
service, cause or institution. The Recipient agrees that this waiver may be
invoked by the Company, and by any of its authorized agents or assignees, in
respect of any of the Developments.

 

(e)Further Assurances. The Recipient will do all further things that may be
reasonably necessary or desirable in order to give full effect to the foregoing.
If the Recipient's co-operation is required in order for the Company to obtain
or enforce legal protection of the Company's Intellectual Property and the
Developments following the termination of the Recipient's involvement with the
Company.

 

   

 

 

4.No Conflicting Obligations

 

The Recipient warrants to the Company that:

 

(a)the performance of the Recipient's duties with the Company will not breach
any agreement to which the Recipient is a party or other obligation of the
Recipient to keep confidential the proprietary information of any third party;
and

 

(b)the Recipient is not bound by any agreement with or obligation to any third
party that conflicts with the Recipient's obligations to the Company or that may
affect the Company's interest in the Developments.

 

The Recipient will not, in the performance of his or her duties with the
Company:

 

(c)improperly bring to the Company or use any trade secrets, confidential
information or other proprietary information of any third party; or

 

(d)knowingly infringe the Intellectual Property rights of any third party.

 

Recipient will fully hold harmless and indemnify the Company should the Company
be damaged in any way by a breach of these warrants and representations made by
Recipient.

 

5.Personal Information and Business Transactions

 

From time to time, the Company may enter into business transactions, such as the
purchase, sale, lease, merger, amalgamation, public offering or any other type
of acquisition, disposition of, or financing of, or the taking or granting of a
security interest in, all or a portion of, any business, activity or asset of
the Company or another organization (a "business transaction"). In the context
of the negotiation, review or completion of a business transaction, the Company
may collect, use or disclose the Personal Information of its officers,
directors, employees, agents and independent contractors. To the extent that
your consent is required under applicable privacy laws, if any, for the Company
to use your Personal Information for purposes of a business transaction,
you hereby consent to the Company collecting, using and disclosing your Personal
Information.

 

6.Federal Defend Trade Secrets Act

 

This Agreement is governed by and construed in accordance with the federal
Defend Trade Secrets Act, 18 U.S.C. 1836, et seq. The Company notifies
Recipient, consistent with 18 U.S.C. 1833(b)(3)(A), that: (a) an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to a lawyer, and solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) in a complaint filed under seal or other
document filed under seal in a lawsuit or other proceeding; or (b) an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(i) files any document containing the trade secret under seal, and (ii) does not
disclose the trade secret, except pursuant to court order.

 

   

 

 

7.Warranties, Covenants and Remedies

 

(a)The obligations of the Recipient as set forth in this Agreement will be
deemed to have commenced as of the date on which the Recipient was first
involved with the Company. The Recipient warrants that the Recipient has not, to
date, breached any of the obligations set forth in any of those Sections. Any
breach of those sections by the Recipient will constitute a material breach for
immediate termination of the Recipient's involvement with the Company by the
Company.

 

(b)In addition to the foregoing, the Recipient warrants to the Company that:
(a) the performance of the Recipient's duties with the Company will not breach
any agreements or other obligations with any third party; and (b) the Recipient
is not bound by any valid agreement with or obligation to any third party that
conflicts with the Recipient's obligations to the Company.

 

(c)The Recipient understands that the Company has expended significant financial
resources in developing its products, services, Intellectual Property and
Confidential Information. Accordingly, a breach by the Recipient of this
Agreement could result in unfair competition with the Company and could result
in the Company and its shareholders suffering irreparable harm that is not
capable of being calculated and that cannot be fully or adequately compensated
by the recovery of damages alone. Accordingly, the Recipient agrees that the
Company will be entitled to interim and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Company may become entitled. Further, Recipient agrees that the
Company shall not be required to post any bond or prove special damages. Nothing
contained in this Agreement shall, however, be construed as a waiver by the
Company of any other right, including, without limitation, the Company’s right
to monetary damages.

 

(d)The Recipient's obligations under this Agreement are to remain in effect in
accordance with each of their terms and will exist and continue in full force
and effect despite any breach or repudiation, or alleged breach or repudiation,
of this Agreement or the Recipient's involvement with the Company.

 

8.General

 

(a)Governing Law. This Agreement, the rights and obligations of the Parties
under this Agreement, and any claim or controversy directly or indirectly based
upon or arising out of this Agreement (whether based on contract, tort, or any
other theory), including all matters of construction, validity and performance,
shall in all respects be governed by, and interpreted, construed and determined
in accordance with, the laws of the State of California applicable therein. Each
of the Parties hereby irrevocably attorns to the exclusive jurisdiction and
venue of the courts of State of California for the resolution of any such
disputes arising under this Agreement.

 

(b)Lawyers’ Fees. If any party prevails on a claim brought pursuant to this
Agreement, the prevailing party’s lawyer fees and costs shall be paid by the
other party.

 

   

 

 

(c)Amendments. No modification, amendment or waiver of any of the provisions of
this Agreement shall be effective unless made with the prior written consent of
the Parties.

 

(d)Assignments. Recipient hereby consents to the assignment, without additional
notice, of Recipient’s obligations under this Agreement to any of the Company’s
subsidiaries or affiliates or any successor to the Company or any of its
subsidiaries or affiliates. Recipient may not assign any of Recipient’s rights
or obligations under this Agreement.

 

(e)Headings. The headings used in this Agreement have been inserted for
convenience and do not constitute matters to be construed or interpreted in
connection with this Agreement. Unless the context of this Agreement otherwise
requires; (a) words of any gender will be deemed to include each other gender;
(b) words using the singular or plural number will also include the plural or
singular number, respectively; (c) the terms hereof, herein, hereby, and
derivative or similar words will refer to this entire Agreement; (d) the
conjunctions “or” will denote any one or more, or any combination or all, of the
specified items or matters involved in the respective list; and (e) the word
“including”, “included” and “include” shall be deemed to be followed by the
phrase “without limitation”, wherever used in this Agreement.

 

(f)Severability. Each of the provisions contained in this Agreement is distinct
and severable and a declaration of invalidity or unenforceability of any such
provision or part thereof by a court of competent jurisdiction shall not affect
the validity or enforceability of any other provision hereof.

 

(g)Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of this Agreement
by facsimile, including, without limitation, by facsimile transmission or by
electronic delivery in portable document format (".pdf") or tagged image file
format (".tiff"), shall be equally effective as delivery of a manually executed
original counterpart thereof. The Parties acknowledge and agree that in any
legal proceedings between them respecting or in any way relating to this
Agreement, each waives the right to raise any defence based on its execution
hereof in counterparts or the delivery of such executed counterparts by
facsimile or electronic delivery, as applicable.

 

(h)Independent Legal Advice. Each of the Parties acknowledges that they: (a)
have been advised by the other Parties to seek independent legal advice; (b)
have sought such independent legal advice or deliberately decided not to do so;
(c) understand their rights and obligations under this Agreement; and (d) are
executing this Agreement voluntarily.

 

[Signature Page Follows]

 

   

 

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
written above.

 

  COORDINATES COLLECTION, INC.         By:          Name:     Title:          
Date

 



SIGNED, SEALED AND DELIVERED I have read, understand and agree to these terms
and conditions.

 

      Name:               Date

 

[SIGNATURE PAGE TO CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT] 

 



   

